Citation Nr: 1454198	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11 30-297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of a stroke associated with hypertension (HTN), from January 3, 2010.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU), on an extraschedular basis, under the provisions of 38 C.F.R. § 4.16(b).  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983, from February 1984 to June 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, granted service connection for a stroke and assigned a 10 percent evaluation, effective July 2, 2009.  

In December 2012 the Board granted entitlement to an initial 100 percent disability rating for service-connected residuals of a stroke from July 2, 2009 to January 2, 2010; and remanded the issues of entitlement to a disability rating in excess of 10 percent for service-connected residuals of a stroke from January 3, 2010, as well as entitlement to a TDIU for further development of the record.  This development included obtaining outstanding treatment records and Social Security Administration (SSA) records, and scheduling VA examination with medical opinion.  The post-remand record shows substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The grant of entitlement to an initial 100 percent disability rating for service-connected residuals of a stroke from July 2, 2009 to January 2, 2010 was implemented in a December 2012 rating decision issued in January 2013.  Parenthetically, the Board notes that in the rating decision, the 10 percent rating should be effective January 3, 2010 as the Board granted a 100 percent rating from July 2, 2009 to January 2, 2010.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (Virtual VA) to ensure a complete assessment of the evidence.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1. From January 3, 2010, the preponderance of the evidence reflects that the Veteran's residuals of a stroke associated with HTN are not manifested by impairment of motor, sensory or mental function, including psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, or visceral manifestations.  

2. From January 3, 2010, the preponderance of the evidence reflects that the Veteran's reported symptoms of neurological disabilities of the left upper and/or lower extremities are not residuals of a stroke associated with HTN.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for service-connected residuals of a stroke with associated HTN, from January 3, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.120, 4.124a, Diagnostic Codes (DCs) 8007, 8009.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act (VCAA), the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  Here, the notice requirements were accomplished in the July 2009 and September 2009 letters that were provided before the initial adjudication of the claim.  The letters notified the Veteran of the information and evidence needed to substantiate his claim.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's applicable VA treatment records, VA examination reports, and lay statements have been obtained.  He was also afforded VA examinations which are adequate because the examiners discussed his medical history, described his stroke and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his residuals of stroke have worsened since he was last examined.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the United States Court of Veterans Appeals (Court) has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id.  at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").   

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Under 38 C.F.R. § 4.120, neurological conditions are to ordinarily be rated in proportion to the impairment of motor, sensory or mental function.  This provision further directs to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, visceral manifestations, injury to the skull, etc. In rating disability from the conditions in the preceding sentence refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  

A Note to 38 C.F.R. § 4.124a provides that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as the bases of evaluation can be cited, in addition to the codes identifying the diagnoses.  

Embolism of vessels of brain under DC 8007 and a hemorrhage of a brain vessel under DC 8009 provides for an initial disability rating of 100 percent for six months, with the disability being rated thereafter based on residuals, at a minimum disability rating of 10 percent.  38 C.F.R. § 4.124a, DCs 8007, 8009.  

As noted, the Veteran seeks entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of a stroke from January 3, 2010.  The clinical and lay record shows that his residuals do not include separate and distinct symptoms of neurological disabilities of the left upper and/or lower extremities.  Moreover, his residuals of a stroke do not include psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, or visceral manifestations.  

Notably, a VA brain and spinal cord examination report, dated in July 2010, reflects a history of dyesthesias in the form of numbness and burning on the left side below the neck, paresthesias on the left side below the neck, and numbness on the left side below the neck; but no headaches, dizziness, weakness, paralysis, rigidity, or seizures.  There were no vision problems on screening, decreased sense of taste or smell, history of speech problems, cognitive impairment, impairment bladder function, impairment of bowel function, difficulty breathing, difficulty swallowing, history of fatigability, history of fever, mobility problems, insomnia, or tinnitus.  However, balance or coordination problems were observed with rapid turns of head.  On physical examination, detailed reflex examination was normal.  Sensory examination findings were also normal, and no dyesthesias was found; however, the left upper extremity and left lower extremity had decreased sensory examination in the left arm and left leg.  Detailed motor examination results showed active movement against full resistance; however, there was loss of balance with rapid turns or turning of head.  There was no evidence of fasciculations, cognitive or psychiatric impairment, speech impairment, loss of sense of taste or smell, limitation of motion of one or more joints, or bowel or bladder impairments.    

In the September 2010 NOD the Veteran argued that the 10 percent disability evaluation for his stroke failed to consider the side effects of the stroke, including functional loss due to pain on movement and the effect of the medication used to treat the stroke.  

A September 2010 VA emergency room report shows the Veteran complained of hyperesthesias on the left side of his body, which had been ongoing for 2 months and were very painful.  An October 2010 physical therapy not shows the Veteran was trained in gait aid management in the form of how to properly use a cane.  

A December 2010 VA neurological consultation reflects that the Veteran presented with left-sided paresthesias.  The neurology fellow noted a history of a cerebrovascular accident in June 2009, after being admitted for right-sided weakness and vertigo, for which he was treated with Plavix.  The right-sided weakness had since resolved, but the Veteran reported left upper extremity and left lower extremity, and dysesthesias/paresthesias at the time of the stroke.  Neurological notes from the time indicate that there was no sensory deficits or complaints, and the Veteran did not have any residual weakness, although he continued to fall or stumble to the right at times.  On physical examination the Veteran was observed to be alert and oriented, with fluent speech, and naming and repetition intact.  There were no facial sensory deficits, facial expressions were symmetric, the uvula was midline, and the tongue was midline.  His deep tendon reflexes were 2+ out of 4 throughout, but the plantar reflex was down going bilaterally.  The Veteran had normal gait, but stumbled to the left with tandem walk.  The Veteran was assessed with a history of likely brainstem cerebrovascular accident in 2009 now with residual gait imbalance.  He had been having left upper extremity and left lower extremity dysesthesias and paresthesias since that time, and the etiology of these symptoms was attributed to the cerebrovascular accident.  The neurologist noted that it was odd that neurological notes at the time did not mention sensory deficits or complaints.  The neurology fellow recommended an MRI brain and cervical spine scan to rule out any other pathology that would be resulting in his symptoms, and prescribed an increase in Neurontin and Pravastatin, and the continuation of Plavix.  A December 2010 addendum report shows that a VA neurology attending concurred with the fellow's history, findings, assessment and plan, and added that the Veteran's symptoms could be a stroke.  

A January 2011 VA MRI study reveals findings of a normal MRI scan of the brain for the Veteran's age.  

Most recently, in January 2013 the Veteran underwent a VA examination of the Central Nervous system and Neuromuscular Diseases.  Later that month, the same VA examiner provided an addendum opinion and concluded that the left upper extremity and left lower extremity numbness, and pins and needles were not caused or permanently aggravated by the stroke or HTN.  The examiner explained that during the Veteran's VA examination he reported that he had been driving as usual and did not want to give up driving.  When the examiner asked about the Veteran's driving as a risk due to his claimed falls, the Veteran reported that his fear of falling was more of a psychological problem, and the examiner noted that the Veteran was not really ataxic, he was just scared.  During the examination, the Veteran's gait was noted as abnormal.  The examiner noted that the Veteran walked slowly, mostly due to morbid obesity, not to any ataxia noted by the examiner.  The examiner noted that the Veteran had a significant increase in his weight, and walked daily for exercise without falls.  The examiner noted that the physical examination was normal except for morbid obesity, especially truncal obesity that was not service-connected.  The examiner observed that the way in which the Veteran walked was typical of how an obese person walks due to the shift of axial weight, not due to any neurological deficits.  The examiner noted that the Veteran had a normal MRI of the brain in January 2011, and that there was no evidence for acute infarct, or areas of high-grade narrowing on Gadolinium Magnevist.  The examiner noted that the Veteran had high blood pressure, for which he was treated many years after he separated from service, as he gained weight.  The examiner observed that the Veteran only had high blood pressure on two occasions during service, in March 1990 when it was 142/100 during a dental visit, and in January 1990 when it was 138/100 while being treated with over the counter cold medications.  The examiner noted that the Veteran's separation examination showed a 120/80 blood pressure, and indicated that throughout the claims file the Veteran's blood pressure was from 120-130/70-88.  The examiner noted that the presumed stroke in June 2009 with complete recovery of the signs and symptoms still was not shown on MRI or on Gadolinium.  The examiner noted that the neurological examination remained normal, and that the Veteran was more deconditioned with significant increase in his body mass index than an actual neurological deficit.  

The Board finds that the residuals of the Veteran's stroke do not include neurological disabilities of the left upper and/or lower extremities.  The only competent medical opinion to address the nature and severity of the Veteran's residuals of a stroke associated with HTN from January 3, 2010, is the January 2013 VA addendum opinion.  This opinion is not equivocal, and is supported by the record.  It shows that the physician reviewed medical literature, as well as the details of the Veteran's treatment and history.  The opinion was supported with clear and well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  It also considers that the Veteran has had gait impairment in the past, but provides an alternative explanation for the impairment, and uses the negative diagnostic study findings to support the opinion.  

While the Veteran is competent to describe his own symptoms, including those of neurological problems with his left upper and lower extremities, including gait impairment, his statements are not probative evidence in support of a claim for a disability separate from the residuals of a stroke.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has neurological disabilities of the left upper and/or lower extremities that are residuals of a stroke associated with HTN) falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion as to the etiology of any neurological disability of the left upper and/or lower extremities, or to attribute them to residuals of his stroke associated with HTN.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of this claim.  Moreover, the competent medical evidence offering detailed, specific determinations pertinent to the rating criteria are more probative than his lay assertions with regard to evaluating the residuals of a stroke; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the pertinent disability symptoms.  

Also, there is no clinical or lay evidence of psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, or visceral manifestations.  In fact, the July 2010 VA examination report and December 2010 VA neurological consultation show that there was no evidence of fasciculation, vision problems, history of speech problems, cognitive or psychiatric impairment, speech impairment, loss of sense of taste or smell, limitation of motion of one or more joints, or bowel or bladder impairments on physical or mental status examination.  

Specifically, as for the Veteran's mental function, the Veteran has filed a claim for posttraumatic stress disorder (PTSD) that is currently being developed for adjudication by the RO.  A January 2013 VA mental disorders examination report reflects findings that the Veteran does not have, nor has he ever been diagnosed with a mental disorder.  During a January 2013 VA neuropsychological examination, however, the examiner noted that the Veteran reported depressed mood out of frustration with the VA and due to his financial strain at home.  He indicated that he was diagnosed with PTSD in 2010, and was found to be totally and permanently disabled due to memory and concentration problems.  Mental health evaluation reflects that the Veteran ambulated with a left-sided limp, and intermittent pain while sitting or rising from a seated position.  The Veteran was described as well-groomed, with mildly dysthymic mood with full range of affect.  Speech was within normal limits, and thought processes were logical and goal directed.  There were no findings of delusions, hallucinations, homicidal ideations, or suicidal ideations, and judgment and insight were observed to be good.  Psychological test results were found to be completely invalid because of the magnitude of symptom validity testing problems.  The response style on multiple measures was indicative of symptom amplification/exaggeration.  The examiner noted that even with variable effort, the Veteran was free of cognitive deficits of performance pattern indicative of residual cerebrovascular accident cognitive effects.  The Veteran had an intact memory, attention, and executive skills to obtain and maintain employment in a field commensurate with his prior experience.  It was noted that the Veteran did not have a history or present diagnosis of a mental health disorder, and there were no signs or symptoms of a mental health disability on examination.  Thus, the Board finds there are not mental function residuals of a stroke, and a separate evaluation will not be assigned.  

Thus, from January 3, 2010, the Veteran is not entitled to a disability rating in excess of 10 percent for the service-connected residuals of a stroke with associated HTN, which is the minimum rating allowed.  38 C.F.R. § 4.124a, DCs 8007, 8009.

Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's residuals of a stroke-namely, psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations.  The rating criteria are thus adequate to evaluate these disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  As stated above, the Veteran is service connected the residuals of a stroke and HTN since July 2009 with an increased rating for the residuals of a stroke in January 2010.  The Veteran has at no point since the grants of service connection indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology for each disability.  Further, there is no indication that the other service-connected disabilities result in additional disability or symptomatology when looked at in combination with his service-connected HTN, and residuals of a stroke disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected disabilities individually, and that the presence of these other disabilities does not result in further disability or symptomatology not accounted for by the Rating Schedule.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The appeal of the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of a stroke associated with HTN, from January 3, 2010, is denied.  


REMAND

The Veteran does not meet the criteria required for the assignment of a TDIU rating on a schedular basis because his combined disability rating is 20 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  However, he may be assigned a total rating on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  The Veteran's current period of unemployment was initiated by his June 2009 stroke and he presented lay testimony that the effects of his stroke prevent him from working, that his activities of daily living are impaired as a result of his stroke, and that he requires assistance with dressing and grooming.  

A July 2010 VA examination report reflects the opinion that the Veteran's essential HTN and stroke impacted his ability to work and the usual daily activities due to symptoms of memory loss, decreased concentration, and difficulty following instructions.  

In January 2013 a VA examiner opined that it was not likely that the Veteran's service-connected disabilities alone, without regard to any nonservice-connected health problems or age, rendered him unable to find and maintain substantially gainful employment, and explained that the Veteran was more deconditioned with a significant increase in his body mass index than an actual neurological deficit, noting that the Veteran's stroke occurred in June 2009 with complete recovery.  

However, in December 2010 the SSA awarded the Veteran Supplemental Security Income payments due, in part, to his condition status-post cerebrovascular accident.  The SSA noted that the Veteran had not been engaged in substantial gainful activity since June 2009, the date that he had a stroke due to his uncontrolled HTN.  The SSA also cited an October 2010 private psychological evaluation, which showed that the Veteran experienced confusion, difficulty with concentration, memory impairment, and trouble focusing.  

An August 2011 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, shows that the Veteran was employed by an airline from April 2007 to June 2009, but that he left due to an injury from another job.  The former employer did not specify what that injury was or what caused it.  

While the SSA determination is not dispositive, the Board finds that, due to the conflicting nature of the medical and lay evidence, the Veteran's claim must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular rating consideration for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. After undertaking any additionally indicated development, the Veteran's claim for a TDIU must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular TDIU rating consideration.  

2. Thereafter, consider all of the evidence of record and readjudicate the claim for an extraschedular TDIU rating.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


